Case 5:19-cv-01113-DAE Document 1-1 Filed 09/13/19 Page 1 of 4
         Case 5:19-cv-01113-DAE Document 1-1 Filed 09/13/19 Page 2 of 4

                                  DRAGON CAPITAL LLC
                               111 Lariat San Antonio Texas
                        (210)479-2281 dragoncapitalllc@gmail.com

                                   LETTER OF INTENT


THIS AGREEMENT, dated April 4, 2019 between Dragon Capital, LLC “Dragon” and all its
affiliates, (“the Company”) having its principal place of business located at 111 Lariat, San
Antonio Texas, 78232 and Red Lion Renewables, known as “Client” both are collectively
known as “Party” or “Parties”.

                                          WITNESS:

• Services Offered by Dragon Capital.
Debt
   • A line of credit in the amount of $50,000,000 will be made available to Red
      Lion Renewables. The line of credit will be used by the client for
      construction and project funding of solar projects under PPA with schools,
      municipalities, and medical facilities developed by the Client. The interest
      rate will be Prime + .5%, adjusted day of change. Interest is payable
      monthly. The term will be for one year. An origination fee of 1.00% will be
      charged for each advance on the line of credit. A security interest will be
      taken in the projects funded. No personal guaranties are required.
Tax Equity
• Tax equity of $36,000,000 will be raised to complete the project funding. A fee
  of 2% will be payable at closing of each funding.

2. Payment for Services

   In addition to the fees earned for the origination of debt and tax equity, the
client agrees to pay 25% of net income generated from the PPA’s funded by both
debt and tax equity financing provided by Dragon Capital exclusively. The term of
this payment will last through the duration of the PPA.

3. Due Diligence Required
    • Agreements and contracts encompassing the projects funding.
    • Market Study and feasibility study.
    • Dragon retains the right to require other unforeseen due diligence.
    • Escrow deposit of $650,000 will be required to facilitate the processing and
       closing of the credit facility. This escrow deposit will be refunded at the time
       the line of credit is established. This deposit is also returned from the escrow
       attorney if the project doesn’t fund immediately upon written request.

4. Any Future Business. Client agrees to provide a first right of refusal arrangement to the
Company to fund the majority of its funding needs (debt and tax equity) related to all renewable
energy projects. This agreement will last for a period of five years. Dragon Capital
assures Red Lion its commitment to fulfilling all future capital needs.


                                     Dragon Capital LLC
         Case 5:19-cv-01113-DAE Document 1-1 Filed 09/13/19 Page 3 of 4

                                  DRAGON CAPITAL LLC
                               111 Lariat San Antonio Texas
                        (210)479-2281 dragoncapitalllc@gmail.com



5. Existing Business Relationships. Dragon Capital recognizes that Red Lion has
commitments on some projects already, is establishing a faith-based investment
group for religious institution projects, and may continue to allow local investor
participation on local projects.
6. Ling Junction takes financial responsibility for any deposits made by Red Lion or
its investors. The escrow deposited will be returned with the first draw on the
established credit line for Red Lion from Ling Junction.




Miscellaneous
    • This Agreement sets forth the entire agreement between the Parties, and may not be
       modified except by in writing signed by both Parties. There are no understandings,
       agreements, or representations expressed or implied, with respect to the subject
       matter hereof that are not specified herein.

    •   This Agreement supersedes any prior agreement between the Parties with respect
        to the subject matter hereof.

    •   The term of this Agreement is five years from the date of this document and shall
        automatically renew annually unless no transactions have occurred between the
        Lender and Borrower for 3 consecutive years or if by mutual agreement between
        Borrower and Finder.

    •   None of the parties may assign his or its rights or obligations under this Agreement
        without the consent of the other party. Any attempted assignment without the
        consent of the other party shall be null and void.

    •   This Agreement is made in, and shall be interpreted in accordance with the laws of,
        the State of Texas applicable to contracts to be performed entirely within this State,
        and without regard to principles of conflicts of laws.

    •   THE PARTIES CONSENT TO SUBMIT ANY DISPUTE ARISING OUT OF, OR WITH
        RESPECT TO, THIS AGREEMENT OR THE PERFORMANCE OF THIS AGREEMENT TO
        ARBITRATION UNDER THE ARBITRATION RULES OF TEXAS, IN DALLAS COUNTY,
        TEXAS. THE PARTIES UNDERSTAND THAT:
           •   THE PARTIES MAY FILE A LAWSUIT BUT MUST REQUEST IMMEDIATE
               MEDIATION.

           •   IF THE MEDIATION FAILS THE PARTIES MAY SEEK THE REMEDIES OF A JURY
               TRIAL.



                                     Dragon Capital LLC
        Case 5:19-cv-01113-DAE Document 1-1 Filed 09/13/19 Page 4 of 4

                                    DRAGON CAPITAL LLC
                                 111 Lariat San Antonio Texas
                          (210)479-2281 dragoncapitalllc@gmail.com
   •   This Agreement may be executed in one or more counterparts, all of which when
       taken together shall constitute one and the same Agreement.




If Company is in agreement with the above, please indicate so by signing in the space
provided below and returning this agreement to the Finder.




                         Chris Haff
                         Member




                         Acknowledged by:




                     .



                               Terry Dvorak
                               Red Lion Renewables

                                      Dragon Capital LLC
